PER CURIAM.
Appellant taxing authorities contended in a Dade County Circuit Court declaratory judgment proceeding that the appellee fraternal institution was subject to assessment in 1971 for ad valorem and tangible personal property tax purposes. The ap-pellee institution resisted the assessment, claiming that it qualified for exemption from taxation under Fla.Stat. § 196.191 (3) (1969), F.S.A., a statute exempting from taxation certain properties of “educational, literary, benevolent, fraternal, chari-ble and scientific institutions”, depending on their use. In response, the taxing authorities contended that the statute in question was without constitutional validity because Article VII, Section 3(a) of the Florida Constitution, F.S.A., did not recognize “fraternal purposes” as being exempt.
We concur in the judgment of the Circuit Court that the statute was constitutional, and further that the appellee was in compliance with it in 1971. In passing, we note that “fraternal” has been deleted from the current wording of the statute; see Fla.Stat. § 196.012(1), F.S.A.
The judgment directly appealed from is hereby affirmed.
It is so ordered.
ROBERTS, C. J., CARLTON, ADKINS and BOYD, JJ., and DREW, J. (Retired), concur.
DEKLE, J., dissents with opinion.